UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

    UNITED STATES OF AMERICA,

              -against-                                              ORDER

    NATALIE JUSINO,                                              17 Cr. 251 (PGG)

                           Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

              The sentencing of Defendant Natalie Jusino, currently scheduled for July 13,

2021, is adjourned to July 20, 2021 at 12:00 p.m. With Defendant’s consent, the sentencing

will take place by telephone.1 Any submissions on behalf of the Defendant are due June 29,

2021, and any submission by the Government is due on July 6, 2021.

Dated: New York, New York
       June 23, 2021
                                            SO ORDERED.


                                            _________________________________
                                            Paul G. Gardephe
                                            United States District Judge




1
  The parties are directed to dial 888-363-4749 to participate, and to enter the access code
6212642. The press and public may obtain access to the telephone conference by dialing the
same number and using the same access code.
